Case 2:21-cv-00121-VAP-PVC Document 16 Filed 03/04/21 Page 1 of 1 Page ID #:49




  1     CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
  4     8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  5     (858) 375-7385; (888) 422-5191 fax
        AmandaS@potterhandy.com
  6     Attorneys for Plaintiff
  7                            UNITED STATES DISTRICT COURT
  8                           CENTRAL DISTRICT OF CALIFORNIA

  9
        NEHEMIAH KONG                                    Case: 2:21-cv-00121-VAP-PVC
 10
                 Plaintiff,                              Plaintiff’s Notice of Voluntary
 11
          v.                                             Dismissal Without Prejudice
 12
        NEW AGE KALEIDOSCOPE, LLC, a                     Fed. R. Civ. P. 41(a)(1)(A)(i)
 13     California Limited Liability
        Company
 14
                 Defendants.
 15
 16            PLEASE TAKE NOTICE that Plaintiff Nehemiah Kong, hereby
 17    voluntarily dismisses the above captioned action without prejudice pursuant
 18    to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 19            Defendant New Age Kaleidoscope, LLC, a California Limited Liability
 20    Company has neither answered Plaintiff’s Complaint, nor filed a motion for
 21    summary judgment. Accordingly, this matter may be dismissed without an
 22    Order of the Court.
 23    Dated: March 4, 2021                   CENTER FOR DISABILITY ACCESS
 24
 25                                           By: /s/ Amanda Seabock
 26                                           Amanda Seabock
 27
                                              Attorney for Plaintiff

 28


                                                     1

                   Plaintiff’s Notice of Voluntary Dismissal Without Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
